DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments are being considered by the examiner.
The amendment filed 03-04-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the one or more right side image sensors comprising a first three-dimensional volumetric image sensor configured to capture three- dimensional point cloud data” and “the one or more left side image sensors comprising a second three-dimensional volumetric image sensor configured to capture three- dimensional point cloud data” of claims 1 and 12.
When the examiner seeks support for an amendment to a claim, the examiner is not trying to match words per se, but match an idea/teaching. Additionally, the examiner cannot rely on figures alone to support claimed elements/amendments, but is required to find support in text that can be clarified with corresponding figures. In the case of claims 1 and 12, the examiner could not find support in text in the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1 and 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “the one or more right side image sensors comprising a first three-dimensional volumetric image sensor configured to capture three- dimensional point cloud data” and “the one or more left side image sensors comprising a second three-dimensional volumetric image sensor configured to capture three- dimensional point cloud data”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Zhu (CN 203371557 U) and Johnson (US 20140188325 A1).

REGARDING CLAIM 1, Silva discloses, a body having a longitudinal axis defining a forward direction of locomotion, a right side, a left side opposite the right side, a front end portion, and a rear end portion opposite the front end portion; a right front leg coupled to the body on the right side adjacent the front end portion; a right hind leg coupled to the body on the right side adjacent the rear end portion; a left front leg coupled to the body on the left side adjacent the front end portion; a left hind leg coupled to the body on the left side adjacent the rear end portion (Silva: [FIG. 2]); and a vision system at least partially disposed on the body (Silva: (Col. 8, Ln. 55 - 57)).
Silva does not explicitly disclose, the vision system comprising: one or more right side image sensors located between the right front leg and the right hind leg on the right side of the body, the one or more right side image sensors comprising a row of two or more image sensors horizontally mounted along a length of the right side of the body, one or more left side plurality of cameras image sensors located between the left front leg and the left hind leg on the left side of the body, the one or more left side plurality of cameras image sensors comprising a row of two or more cameras image sensors horizontally mounted along a length of the left side of the body, and one or more front image sensors located between the right front leg and the left front leg on the front end portion of the body, the one or more front image sensors extending along the front end portion of the body.
However, in the same field of endeavor, Zhu discloses:
[FIG.1 (52)(62)(72)];
[FIG.1 (51)(61)(71)];
[FIG.1 (52)(3)(51)], [0018], [0019]…

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Silva to include omnidirectional observations taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observations and improve environment navigation.
Although no support could be found for the amended limitations cited below, it is the examiners position that the combined prior art of Silva in view of Zhu discloses the remaining claimed elements of claim 1, lidar (3D imaging (RADAR, LIDAR, SONAR, VICON®, two or more cameras enabling stereo vision) - Silva), and omnidirectional imaging devices (Zhu). However, for sake of progressing prosecution, the examiner offers: Silva in view of Zhu do not explicitly disclose, the one or more right side image sensors comprising a first three-dimensional volumetric image sensor configured to capture three-dimensional point cloud data; the one or more left side image sensors comprising a second three-dimensional volumetric image sensor configured to capture three- dimensional point cloud data.
However, in the same field of endeavor, Johnson discloses:
[FIG. 6(410)];
[FIG. 8F(414 - optical emitters)];
[FIG. 10A(410)]; 
[0073] The proximity sensors 410 may be converging infrared (IR) emitter-sensor elements, sonar sensors, ultrasonic sensors, and/or imaging sensors (e.g., 3D volumetric point cloud image sensors)...
[0098] ...these sensors may include, but not limited to, proximity sensors, contact sensors, a camera (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical auxiliary sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc…
…for the benefit of converging three-dimensional volumetric point cloud imaging data having an emission field that overlaps with the detection field substantially parallel to the floor surface for navigating objects and falling edges.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Silva to include one or more left and right side 3D imaging devices taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to converge three-dimensional volumetric point cloud imaging data having an emission field that overlaps with the detection field substantially parallel to the floor surface for navigating objects and falling edges.

REGARDING CLAIM 3, Silva in view of Zhu and Johnson remains as applied above to claim 1, and further, Zhu also discloses, the row of two or more image sensors of each of the one or more right side image sensors and the one or more left side image sensors comprises three image sensors (Zhu: [FIG.3 (51)(61)(71)(52)(62)(72)]).

REGARDING CLAIM 4, Silva in view of Zhu and Johnson remains as applied above to claim 3, and further, Silva also discloses, at least one image sensor of the three image sensors is a stereo camera (Silva: (Col. 12, Ln. 35 - 42)).

REGARDING CLAIM 5, Silva in view of Zhu and Johnson remains as applied above to claim 1, and further, Zhu also discloses, each image sensor of the one or more right side image sensors and the one or more left side image sensors has a housing with a longitudinal axis, the longitudinal axis of each one or more right side image sensors and the one or more left side image sensors extending along a length of the body on each respective side of the body (Zhu: [FIG.3 (51)(61)(71)(52)(62)(72)]).

REGARDING CLAIM 6, Silva in view of Zhu and Johnson remains as applied above to claim 1, and further, Zhu also discloses, the one or more front image sensors are vertically mounted extending along a height of the body at the front end portion (Zhu:  [FIG.1 (52)(3)(51)] three mounted cameras can be observed).
Zhu discloses the claimed invention except for "vertically mounted". It would have been an obvious matter of design choice to a skilled practitioner in the art to relocate the three front cameras disclosed by Zhu since such a modification would have involved a mere change in the location of a component. A change in location, without yielding unexpected results, is 

REGARDING CLAIM 7, Silva in view of Zhu and Johnson remains as applied above to claim 1, and further, Zhu also discloses, the one or more front image sensors comprises three image sensors (Zhu: [FIG.1 (52)(3)(51)]; [0018], [0019]).

REGARDING CLAIM 8, Silva in view of Zhu and Johnson remains as applied above to claim 1, and further, Zhu also discloses, at least one image sensor of the one or more right side image sensors and the one or more left side image sensors is a stereo camera (Zhu: [FIG.3 (51)(61)(71)(52)(62)(72)]).

REGARDING CLAIM 10, Silva in view of Zhu and Johnson remains as applied above to claim 1, and further, Silva also discloses, each image sensor of the vision system is configured to capture three-dimensional point cloud data (Silva: (Col. 12, Ln. 35 - 42)).

REGARDING CLAIM 11, Silva in view of Zhu and Johnson remains as applied above to claim 1, and further, Zhu also discloses, the image sensors of the vision system collectively gather sensor data in all directions about the robot (Zhu: [FIG.3 (51)(61)(71)(52)(62)(72)]).



Claim 9 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Zhu (CN 203371557 U) and Johnson (US 20140188325 A1) as applied to claim 1 above, and further in view of Peng (CN 111604916 A).

REGARDING CLAIM 9, Silva in view of Zhu and Johnson remain as applied above to claim 1, and further, Silva in view of Zhu and Johnson do not explicitly disclose, the vision system further comprises a movable camera disposed on an arm coupled to the body of the robot.
However, in the same field of endeavor, Peng Discloses:
[0005] “The camera installed on the robot arm scans the equipment in the cabinet row by row from bottom to top”…
…for the benefit of observing otherwise obscure regions.
In this case, a "camera installed on the robot arm scans the equipment in the cabinet row by row from bottom to top" is interpreted as movable.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by be a modified Silva to include a moveable camera taught by Peng. One of ordinary skill in the art would have been motivated to make this modification in order to observe otherwise obscure regions.

Claim 12, 14-16, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 10226870 B1) in view of Zhu (CN 203371557 U), Johnson (US 20140188325 A1), and Kaushal (WO 2007051972 A1).

REGARDING CLAIM 12, Silva discloses, Silva discloses, a body having a longitudinal axis defining a forward direction of locomotion, a right side, a left side opposite the right side, a front end portion, and a rear end portion opposite the front end portion; a right front leg coupled to the body on the right side adjacent the front end portion; a right hind leg coupled to the body on the right side adjacent the rear end portion; a left front leg coupled to the body on the left side adjacent the front end portion; a left hind leg coupled to the body on the left side adjacent the rear end portion (Silva: [FIG. 2]); and the vision system at least partially disposed on the body (Silva: (Col. 8, Ln. 55 - 57)).
Silva does not explicitly disclose, the vision system comprising: one or more right side image sensors located between the right front leg and the right hind leg on the right side of the body, the one or more right side image sensors comprising a row of two or more image sensors horizontally mounted along a length of the right side of the body, one or more left side plurality of cameras image sensors located between the left front leg and the left hind leg on the left side of the body, the one or more left side plurality of cameras image sensors comprising a row of two or more cameras image sensors horizontally mounted along a length of the left side of the body, and one or more front image sensors located between the right front leg and the left front leg on the front end portion of the body, the one or more front image sensors extending along the front end portion of the body.
However, in the same field of endeavor, Zhu discloses:
[FIG.1 (52)(62)(72)];
[FIG.1 (51)(61)(71)];
[FIG.1 (52)(3)(51)], [0018], [0019]…

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Silva to include omnidirectional observations taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to increase periphery observations and improve environment navigation.
Although no support could be found for the amended limitations cited below, it is the examiners position that the combined prior art of Silva in view of Zhu discloses the remaining claimed elements of claim 1, lidar (3D imaging (RADAR, LIDAR, SONAR, VICON®, two or more cameras enabling stereo vision) - Silva), and omnidirectional imaging devices (Zhu). However, for sake of progressing prosecution, the examiner offers: Silva in view of Zhu do not explicitly disclose, the one or more right side image sensors comprising a first three-dimensional volumetric image sensor configured to capture three-dimensional point cloud data; the one or more left side image sensors comprising a second three-dimensional volumetric image sensor configured to capture three- dimensional point cloud data.
However, in the same field of endeavor, Johnson discloses:
[FIG. 6(410)];
[FIG. 8F(414 - optical emitters)];
[FIG. 10A(410)]; 
[0073] The proximity sensors 410 may be converging infrared (IR) emitter-sensor elements, sonar sensors, ultrasonic sensors, and/or imaging sensors (e.g., 3D volumetric point cloud image sensors)...
[0098] ...these sensors may include, but not limited to, proximity sensors, contact sensors, a camera (e.g., volumetric point cloud imaging, three-dimensional (3D) imaging or depth map sensors, visible light camera and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical auxiliary sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc…
…for the benefit of converging three-dimensional volumetric point cloud imaging data having an emission field that overlaps with the detection field substantially parallel to the floor surface for navigating objects and falling edges.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Silva to include one or more left and right side 3D imaging devices taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to converge three-dimensional volumetric point cloud imaging data having an emission field that overlaps with the detection field substantially parallel to the floor surface for navigating objects and falling edges.
Silva in view of Zhu and Johnson do not explicitly disclose,  generating a map to autonomously guide the robot through the environment based on the image data captured by the vision system; and communicating the map to a drive system of the robot, the drive system 
However, in the same field of endeavor, Kaushal discloses:
(Pg. 2, Ln. 31 - 34 - Pg. 3, Ln. 1 - 8)…
…for the benefit of habituating a robot to its environment.
In this case, "The features are input to the SLAM algorithm which is then able to accurately compute the three-dimensional location of each feature and hence start to build a three- dimensional map as the cleaner moves around the space to be cleaned" is interpreted as "communicating the map to a drive system of the robot".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Silva to include autonomous map creation taught by Kaushal. One of ordinary skill in the art would have been motivated to make this modification in order to habituate a robot to its environment.

REGARDING CLAIMS 14-22, parallel to claims 3-11, limitations and motivations addressed above (supra).

Response to Arguments
Regarding §2, page 7, of the arguments/remarks filed 03-04-2022, the examiner agreed that a “three-dimensional volumetric image sensor” has support in the original specification  as filed.

Applicant’s arguments, see §3, filed 03-04-2022, with respect to the §112(a) rejections of record in the previous office action have been fully considered and are persuasive.  The §112(a) rejections of record in the previous office action has been withdrawn.

Applicant’s arguments with respect to the rejection of independent claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the same prior art reference combination applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663